Citation Nr: 0829027	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic 
lumbosacral strain, prior to May 17, 2007.  

2.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain, since May 17, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned an initial 10 percent rating for tinnitus, as well 
as granted service connection and assigned an initial 0 
percent (noncompensable) rating for chronic lumbosacral 
strain, each effective July 24, 2001.  In the same rating 
decision, the RO denied service connection for hypertension, 
for alopecia, for claimed ligament damage to the bilateral 
knees, and for bilateral hearing loss.

The appellant filed a notice of disagreement (NOD) in 
September 2002 with the denial of the claims noted above, 
except the claim involving hearing loss; he filed a separate 
NOD with the denial of service connection for hearing loss in 
April 2003.  The RO issued a Statement of the Case (SOC) in 
August 2003, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2003.

In February 2003, the appellant requested separate ratings 
for bilateral tinnitus.  The RO issued a rating decision 
denying the claim in September 2003.  The appellant filed an 
NOD in December 2003, and the RO issued an SOC the same 
month.  The appellant's representative filed a VA Form 646 
(Statement of Accepted Representative in Appealed Case) in 
June 2004 that the RO accepted as a substantive appeal in 
lieu of a VA Form 9.

In October 2005, the appellant and his wife testified during 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.   

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
chronic lumbosacral strain, the Board characterized the claim 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability

In September 2006, the Board granted service connection for 
alopecia, denied entitlement to service connection for 
hypertension, a bilateral knee disability, and bilateral 
hearing loss, and found that the claim for separate initial 
schedular 10 percent disability ratings for bilateral 
tinnitus lacked legal merit.  The Board also remanded the 
claim for a higher initial rating for chronic lumbosacral 
strain to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  

In a March 2008 rating decision, the AMC granted a higher 
rating of 40 percent for the veteran's chronic lumbosacral 
strain, effective May 17, 2007.  The AMC continued the denial 
of an initial, compensable rating (as reflected in a March 
2008 supplemental SOC (SSOC)).  

While the RO has granted a higher rating of 40 percent during 
the pendency of this appeal, inasmuch as higher ratings are 
available for this condition before and after May 17, 2007, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the Board has recharacterized the 
appeal as encompassing the two matters set forth on the title 
page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

For the reasons expressed below, both matters on appeal are 
being remanded to the RO, via the AMC; VA will notify the 
veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in July 
2008, the veteran submitted a request for approval of school 
attendance for his child.  As it does not appear that the RO 
has responded to this request, this matter is referred to the 
RO for appropriate action.  

REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
September 2006 remand were not followed; hence, further 
remand of these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.  

The September 2006 remand noted that VA revised the criteria 
for evaluating musculoskeletal diseases and injuries of the 
spine, effective September 26, 2003.  As such, the remand 
instructed that the veteran be afforded a VA orthopedic 
examination, to obtain medical findings responsive to the 
revised rating criteria.  The remand specifically asked the 
examiner to indicate whether the veteran experiences 
localized tenderness, muscle spasm, or guarding; and, if so, 
whether such muscle spasm or guarding is severe enough to 
result in an abnormal gait, or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Board notes that an X-ray from a May 2003 VA examination 
revealed a slight S-shaped scoliosis, and the radiologist 
opined that the loss of normal lumbar lordosis could be due 
to muscle spasm.  

The veteran was afforded a VA examination in May 2007.  
Examination revealed right thoracolumbar scoliosis with 5 
degrees of rotation.  The diagnoses included scoliosis.  The 
veteran again underwent VA examination, by the same examiner, 
in February 2008, which again revealed right thoracolumbar 
scoliosis.  The examiner, however, did not comment on muscle 
spasm or guarding, or address whether the veteran's scoliosis 
was the result of any such muscle spasm or guarding, as 
requested in the September 2006 remand. 

In addition, the Board points out that the May 2007 and 
February 2008 VA examinations reveal diagnoses of lumbar 
degenerative disc disease with radiculopathy.  However, 
neither examination includes an opinion as to whether this 
degenerative disc disease with radiculopathy is related to 
the veteran's service-connected chronic lumbosacral strain, 
or whether it is possible to separate manifestations of the 
veteran's nonservice-connected degenerative disc disease with 
radiculopathy from those of his service-connected chronic 
lumbosacral strain.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (where it is not possible to distinguish the effects 
of a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  

As such, the RO should obtain a supplemental medical opinion 
from the May 2007 VA examiner, if available.  The RO should 
arrange for the veteran to undergo VA examination only if the 
May 2007 VA examiner is not available, or the designated 
physician is unable to provide the requested opinion without 
examining the veteran.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claims (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

In addition to the foregoing, review of the claims file 
reveals that there are pertinent Federal records outstanding.  
In this regard, during the October 2005 hearing, the veteran 
reported that he had been receiving treatment for his back 
condition at the Malcolm Grow (or "Grove") Medical Center 
at Andrews Air Force Base since May 2003.  During the May 
2007 VA examination, the veteran indicated that he had an MRI 
scan in 2006, but the examiner commented that the results 
were not available.  During the February 2008 VA examination, 
the veteran clarified that the 2006 MRI was performed at 
Andrews Air Force Base.  Records of treatment from the 
Malcolm Grow (or "Grove") Medical Center from January 1999 
to April 2003 have been associated with the claims file.  In 
addition, in December 2005 the veteran submitted a copy of a 
November 2005 audiogram performed at Malcolm Grow (or 
"Grove") Medical Center.  However, the veteran's statements 
reflect that more recent records of treatment pertinent to 
the claims on appeal are available.  

VA has a duty to make as many requests as necessary to obtain 
records in the possession of a federal agency, unless it is 
concluded that such records do not exist, or that further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

The Board notes that the veteran submitted a release for 
records of treatment from the Malcolm Grow (or "Grove") 
Medical Center with his initial claim for service connection 
in July 2001.  

Thus, the Board finds that the RO should obtain and associate 
with the claims file all records of treatment for the 
veteran's chronic lumbosacral strain from the Malcolm Grow 
(or "Grove") Medical Center, since April 2003, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.  

To ensure that all due process requirements are met, while 
the matter is on remand, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims should include consideration of whether any 
further "staged rating" of the disability (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's chronic lumbosacral strain from 
the Malcolm Grow (or "Grove") Medical 
Center at Andrews Air Force Base, since 
April 2003, to specifically include the 
2006 MRI report discussed above.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
examiner that examined the veteran in May 
2007 and February 2008, if available.  

The examiner should provide an opinion, 
consistent with sound medical judgment, 
as to whether veteran's right 
thoracolumbar scoliosis is the result of 
muscle spasm or guarding.   

In addition, the examiner should indicate 
whether it is possible to separate the 
symptoms of the veteran's nonservice-
connected degenerative disc disease with 
radiculopathy from those of his service-
connected lumbosacral strain.  

If it is not possible to separate the 
symptoms of the veteran's nonservice-
connected degenerative disc disease with 
radiculopathy from those of his service-
connected lumbosacral strain, the 
examiner should identify the nerves 
involved and describe the severity of the 
veteran's radiculopathy as mild, 
moderate, moderately severe, or severe.  

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by a physician, to obtain the above-noted 
opinions.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report(s) 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claims should include 
consideration of Mittleider, as well as 
whether "staged rating" of the 
disability, pursuant to Fenderson (both 
cases cited to above), is warranted

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


